In this proceeding petitioner, Herbert Irby, by his attorneys has presented to this court a verified petition wherein he alleges that he is unlawfully imprisoned and restrained of his liberty in the county jail of Tilman county, by B.B. Eoff, sheriff of said county; that he has been committed to said jail by D.H. Taylor, justice of the peace, upon a preliminary examination held by him at Grandfield on the 10th day of July, 1916, upon an information charging petitioner with the murder of his wife, Ruby Irby, by shooting her with a pistol.
Petitioner avers that he is not guilty of the crime of murder as charged; that the proof of his guilt of the charge of murder is not evident nor the presumption thereof great. It is also shown that the judge of the district court of Tilman county is absent from the state.
Attached to said petition is a transcript of the testimony taken upon the preliminary examination.
We have examined the record, without entering into a discussion of the facts we deem it sufficient to say that upon a careful consideration of all the evidence presented in support of the application, we are of opinion that the petitioner is not entitled to be admitted to bail as a matter of legal right. It is therefore considered and adjudged that the writ be denied and bail refused.